358 S.E.2d 58 (1987)
320 N.C. 172
STATE of North Carolina
v.
Roosevelt EDWARDS.
STATE of North Carolina
v.
Erma Cooper JONES.
No. 263P87.
Supreme Court of North Carolina.
July 7, 1987.
Roosevelt Edwards, pro se.
Edmond W. Caldwell, Jr., Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendant (Edwards) in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of July 1987."